Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-14-00354-CV

Luz CHAVEZ, Individually, as Representative of the Estates of Rudolph Chavez Sr., Deceased,
   and Rudolph Chavez Jr., Deceased, and as Next Friend of Joel Chavez, a Minor; Darlene
               Chavez; Allen Chavez; Francisco Chavez; and Celia Chavez,
                                        Appellants

                                               v.

           KANSAS CITY SOUTHERN RAILWAY COMPANY and Jose Juarez,
                                Appellees

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2007-CVE-000347-D4
                         Honorable Oscar J. Hale Jr., Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       It is ordered that appellees Kansas City Southern Railway Company and Jose Juarez
recover their costs of this appeal from appellants Luz Chavez, Individually, as Representative of
the Estates of Rudolph Chavez Sr., Deceased, and Rudolph Chavez Jr., Deceased, and as Next
Friend of Joel Chavez, a Minor; Darlene Chavez; Allen Chavez; Francisco Chavez; and Celia
Chavez.

       SIGNED June 17, 2015.


                                                _____________________________
                                                Marialyn Barnard, Justice